       8:20-cv-00138-RGK-PRSE Doc # 7 Filed: 06/08/20 Page 1 of 3 - Page ID # 31


                                    In the U ,,, , '/-~J               st ti'!   fJ,1/.r, cf /4~ "~ o .f t11 ~ bra s-,t a
                                                                            )
               In the Interest of                                           )                Case No. 8''. ~oC ti I$~
                                                                            )
                Iv, 1-f y                                                   )
                                                                           )                 Petition for
                        VS .                                               )                   0,'J   h-, ,·   S°Jtl 1

                                                                           )
               lNl'.s ~ c, ft'   Ba. r1   A:- elc.                         )



        Comes now that I, ( 7 ,.,..~ fl.y "'J. Li ,'ley ) hereby ask the court to sumbit such request on
these issues:

               1:
                                                                                                                                    v




               2:
                        slofe. n..t•,..f. terit..                      ,5-/4/pt,,,,.-.,,,-ls, Vlf'{-l~rs .fr"""'         ,D,5 ;h.fe           ei>,.-lf>,
                        Gotl ,qi/ p.,,,.,rr ._,./,                        ./?" ✓ .T r,-,./ ,·,.,_



               3:      ✓ >vt°     I. 7e-,t       ,',.,, f.,,-..,. -,    p., 4 f-f r,·.s µ/I,/ fv, ~ ✓ <; e, ,ft' #,r,i ~                k/,' (I rtt1 I,
                        ~ bc,.f,·,.I'     .S:S    0,   : ft      v,-   e ~,,J -/J..• ~ 9/"l" ci-r':t. •c-t'J t'<, (,' PS.




               4:

                                                                                                                            0           ,..__,     0



                                                                                                                            ri,         c::        c=;~
                                                                                                                            0
                                                                                                                                        :z:        -1V:,i
                                                                                                                            ---r,         I        a -t-
                                                                                                                                        a:,        -:i ::::or
                                                                                                                            -1                     z c=i rr,
                                                                                                                            ::c         ::s:-      ,..,,-1 0
                                                                                                                            rri         ~          CO <,
                                                                                                                            C')
                                                                                                                                                   ::o o
                                                                                                                                         •.•       J> c:
                                               Certificate ofService
                                                               r-                                                                                  (.1) ::::0

I, (7,'l,.rrtiv 'J. Iv, ·tf"y      ) served the U,. , './~ti !'I. -1".J v;sfm I t,~o
                                                  at It, r.  1 ;;:,;;;; ~                                                                        or ~   J", :tt I u.;
and-===========----- at _ _ _ _ _ _ _ _ _ _ _ _ _ on b-Z-;?t?                                                                                                   G,.,,,tVE
through postal mail.
                                                                                                                                                                '4i" ,t,J

                            D
         JUN 8 2020
             CLERK
    U.S. DISTRICT COURT
                                                           8:20-cv-00138-RGK-PRSE Doc # 7 Filed: 06/08/20 Page 2 of 3 - Page ID # 32




.~ _{--.~,-~{::~t-.:~·-}>/-:~~.?~·:.- ;-~ '. ~ .
  Name::7?:;,'···~ -r.......;.,               ~.
  1700 North Victory Road . ;;;-=··                                                            ;f.JE     68.(~,
  P.O. Box 1209           ' .It"_·.
                                                                                               \\):al}   JUN "."2 t.)
  Norfolk, NE 68702-1209 ·




                                                                                    l .    l!,1t J /4. F p,l~r, /                  (o~ /      f l-01... sf
                                RECE E                                               11 1 t.         P/4zc.
                                          JUN        8 2020
                                                                                   ll 5'.:).
                                                   CLERK
                                 U.S. DISTRICT COURT



                                                                                                            iii 111 li jIi;iI}Ji iIl'i i1i II jIiIJi iIJji' 'I j, /i IJ1i i, I;iJ'I I' Ii 1' ;i
8:20-cv-00138-RGK-PRSE Doc # 7 Filed: 06/08/20 Page 3 of 3 - Page ID # 33
